DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-26 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “An electronic device, comprising: a printed circuit board including a substrate with a plurality of layers and an edge connector formed on an end of the substrate, the edge connector including: a first contact pin disposed on an outer layer of the plurality of layers, a second contact pin disposed adjacent the first contact pin on the outer layer, an intra-pair coupling block disposed on one or more interior layers of the plurality of layers such that at least a portion of the intra-pair coupling block is colinear with at least one of the first contact pin or the second contact pin; and at least one integrated circuit disposed on the printed circuit board and electrically connected to the first and second contact pins, wherein the intra-pair coupling block is configured to induce coupling of signals carried by the first and second contact pins.” as recited claim 1, “A method, comprising: transmitting a first signal on a first contact pin on an outer layer of a multi-layer printed circuit board; transmitting a second signal a second contact pin on the outer layer 
            Claims 2-15, 17-20 and 22-26 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 16 and 21.

 	The primary reason for allowance is the connector assembly can be configured to improve the overall performance of the PCB by reducing the amount of crosstalk between the signals that are coupled to the PCB. The signal coupling between the cards can be increased by the increased number of pin pairs. These combinations have been found to be non-obvious over the prior art, hence claim 1-26 are allowed.

Relevant Arts
4)        A) Takken et al.  (US 20190141829) teaches A printed circuit board (PCB) and PCB assembly. The PCB is formed of a laminate substrate of at least two layers of a 

             B) Khan et al. (US 20190044259 A1) teaches Embodiments of the present disclosure are directed towards a connector for a memory device in a computing system. In one embodiment, the connector may include a housing having a cavity to receive a mating end of a printed circuit board (PCB). The cavity may include first groups of first contacts arranged along an inside wall of the cavity, to engage with respective second groups of second contacts arranged around the mating end of the PCB. The cavity may further include a bar disposed inside the cavity to bridge the cavity, to receive a notch formed on the mating end of the PCB. A depth of the notch may define a number of the first groups of first contacts to be engaged with a respective number of the second groups of second contacts on the mating end of the PCB. Other embodiments may be described and/or claimed. 




Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848